                                                               Exhibit A
                                                            Page 1 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 1 of 68
                                                               Exhibit A
                                                            Page 2 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 2 of 68
                                                               Exhibit A
                                                            Page 3 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 3 of 68
                                                               Exhibit A
                                                            Page 4 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 4 of 68
                                                               Exhibit A
                                                            Page 5 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 5 of 68
                                                               Exhibit A
                                                            Page 6 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 6 of 68
                                                               Exhibit A
                                                            Page 7 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 7 of 68
                                                               Exhibit A
                                                            Page 8 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 8 of 68
                                                               Exhibit A
                                                            Page 9 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 9 of 68
                                                               Exhibit A
                                                           Page 10 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 10 of 68
                                                               Exhibit A
                                                           Page 11 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 11 of 68
                                                               Exhibit A
                                                           Page 12 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 12 of 68
                                                               Exhibit A
                                                           Page 13 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 13 of 68
                                                               Exhibit A
                                                           Page 14 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 14 of 68
                                                               Exhibit A
                                                           Page 15 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 15 of 68
                                                               Exhibit A
                                                           Page 16 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 16 of 68
                                                               Exhibit A
                                                           Page 17 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 17 of 68
                                                               Exhibit A
                                                           Page 18 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 18 of 68
                                                               Exhibit A
                                                           Page 19 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 19 of 68
                                                               Exhibit A
                                                           Page 20 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 20 of 68
                                                               Exhibit A
                                                           Page 21 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 21 of 68
                                                               Exhibit A
                                                           Page 22 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 22 of 68
                                                               Exhibit A
                                                           Page 23 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 23 of 68
                                                               Exhibit A
                                                           Page 24 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 24 of 68
                                                               Exhibit A
                                                           Page 25 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 25 of 68
                                                               Exhibit A
                                                           Page 26 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 26 of 68
                                                               Exhibit A
                                                           Page 27 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 27 of 68
                                                               Exhibit A
                                                           Page 28 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 28 of 68
                                                               Exhibit A
                                                           Page 29 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 29 of 68
                                                               Exhibit A
                                                           Page 30 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 30 of 68
                                                               Exhibit A
                                                           Page 31 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 31 of 68
                                                               Exhibit A
                                                           Page 32 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 32 of 68
                                                               Exhibit A
                                                           Page 33 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 33 of 68
                                                               Exhibit A
                                                           Page 34 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 34 of 68
                                                               Exhibit A
                                                           Page 35 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 35 of 68
                                                               Exhibit A
                                                           Page 36 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 36 of 68
                                                               Exhibit A
                                                           Page 37 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 37 of 68
                                                               Exhibit A
                                                           Page 38 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 38 of 68
                                                               Exhibit A
                                                           Page 39 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 39 of 68
                                                               Exhibit A
                                                           Page 40 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 40 of 68
                                                               Exhibit A
                                                           Page 41 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 41 of 68
                                                               Exhibit A
                                                           Page 42 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 42 of 68
                                                               Exhibit A
                                                           Page 43 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 43 of 68
                                                               Exhibit A
                                                           Page 44 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 44 of 68
                                                               Exhibit A
                                                           Page 45 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 45 of 68
                                                               Exhibit A
                                                           Page 46 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 46 of 68
                                                               Exhibit A
                                                           Page 47 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 47 of 68
                                                               Exhibit A
                                                           Page 48 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 48 of 68
                                                               Exhibit A
                                                           Page 49 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 49 of 68
                                                               Exhibit A
                                                           Page 50 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 50 of 68
                                                               Exhibit A
                                                           Page 51 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 51 of 68
                                                               Exhibit A
                                                           Page 52 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 52 of 68
                                                               Exhibit A
                                                           Page 53 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 53 of 68
                                                               Exhibit A
                                                           Page 54 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 54 of 68
                                                               Exhibit A
                                                           Page 55 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 55 of 68
                                                               Exhibit A
                                                           Page 56 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 56 of 68
                                                               Exhibit A
                                                           Page 57 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 57 of 68
                                                               Exhibit A
                                                           Page 58 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 58 of 68
                                                               Exhibit A
                                                           Page 59 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 59 of 68
                                                               Exhibit A
                                                           Page 60 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 60 of 68
                                                               Exhibit A
                                                           Page 61 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 61 of 68
                                                               Exhibit A
                                                           Page 62 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 62 of 68
                                                               Exhibit A
                                                           Page 63 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 63 of 68
                                                               Exhibit A
                                                           Page 64 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 64 of 68
                                                               Exhibit A
                                                           Page 65 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 65 of 68
                                                               Exhibit A
                                                           Page 66 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 66 of 68
                                                               Exhibit A
                                                           Page 67 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 67 of 68
                                                               Exhibit A
                                                           Page 68 of 68

Case 3:19-cv-00169-JWS Document 2-1 Filed 06/14/19 Page 68 of 68
